The plaintiffs' compensation was to be "thirty-three and one third per cent of the net profits of the monthly premium business" of their agency. The contract provides how the "net profits" shall be ascertained. On the debit side of the profit and loss account "there shall be charged all sums paid in losses and claims on monthly premium business in the aforesaid territory," or, according to the context, "the monthly premium business of said agency." Although by the terms of the policy the sum to be paid the assured as indemnity depends for its size upon the duration of the disability, it is a single sum, payable after the disability ceases. The company's liability to pay it, in its entirety, arises upon the happening of the injury, or the beginning of the illness, resulting in disability. The liability covers the disability from beginning to end, subject to the limitation that its duration shall not exceed twenty-four months in some cases, or eight months in other cases. An absolute claim or right of this nature then arises in favor of the assured. All claims or rights thus arising before October 31 pertained to the "monthly premium business" of the plaintiffs' agency. All sums paid thereon, whether the disabilities for which they were paid ceased before October 31 or continued subsequently, were for "losses and claims on monthly premium business" of that agency, according to the ordinary and common signification of those terms. Such claims clearly fall within the description of the plaintiffs' contract particularly relating to the question in issue: "All claims . . . of every kind and nature whatsoever, incurred by or with the consent of the company in said territory during the continuance of this contract, or for which the company is liable." They are properly chargeable against the receipts in determining the "net profits."
Exception overruled.
All concurred. *Page 611